\'
                                          2015 Ark. App. 380



                      ARKANSAS COURT OF APPEALS
                                              DIVISION I
                                              xo. CV-15-36


     CENTERS FOR YOUTH & FAMILIES;                      Opinion Delivered   Jt:ne 77, 2075
     RISK MANAGEMENT RESOURCES;
     ATA WORKERS' COMP - SI TRUST                       APPEAL FROM THE ARKANSAS
                       APPELLANTS                       WORKERS' COMPENSATION
                                                         coMMrssroN [No.             G4017 43)




     JOYCE A. WOOD                                      AFFIRMED
                                         APPELLEE



                                    BART F. VIRDEN, Judge

             The Arkansas'Workers' Compensation Commission (Commission) determined that

     appelleeJoyce A.
                      'Wood sustained a compensable injury arising out of and in the course                of

     her employment. Appellants, Centers for Youth & Families, Risk Management Resources,

     and ATA'Workers' Comp - SI Trust (collectively, CFYF), argue that the Commission erred

     in determining that'Wood was performing employment services at the time of her injury.
     'We
           affirm.

                                    I.    Facts and Procedural   History

             'Wood testified that she had worked for Centers for Youth & Families            as a   part-time

     receptionist for approximately three years.l According to'Wood, the atmosphere at her job

     was "very laid back." She greeted members and answered the telephone, but she did not




             ' Wood was the only witness to testify.
                                       2015 Ark. App. 380


always stay at the front desk. She would occasionally check on things in the kitchen or step

away to speak with members. AIso, because she worked only part time, she had no scheduled

          'Wood testified that she took breaks        needed and "as traffic allow[ed]."
breaks.                                          as


          OnJanuary 74,2074, 'Wood had clocked in at 8:00 a.m. From approximately 8:30 to

8:45 a.m., when there was    a   lull in the activiry around the front desk, 'Wood walked to the

vending machine to get a snack because she had not eaten breakfast. On her way to the

vending machine, 'Wood slipped on water in the hallway and fell, fracturing her pelvis.

According to'Wood, rypically, after going to the vending machine, she would immediately

retum to her desk where she could both eat her snack and perform her job duties.

       At the conclusion ofthe hearing, the administrative lawjudge (AL) noted that'Wood

was "an extremely credible witness." In finding her injury compensable, the ALJ found that

'Wood did not have scheduled breaks; that she was permitted to leave the front desk

temporarily when business was slow to go to the vending machine; and that she would then

immediately retum to her desk to eat her snack. The ALJ concluded that Wood's actions in

only briefly leaving her desk benefited her employer, directly or indirectly. The Commission

afErmed and adopted the ALJ's opinion.

                                      II.   Standard of Reuiew

      Under Arkansas law, the Commission is permitted to adopt the ALJ's opinion. Target

Corp. u. Bumgarner,2Ol5 Ark.       App. 112,    455 S.W.3d 378. In doing so, the Commission

makes the ALJ's findings and conclusions the findings and conclusions of the Commission.

Id. Therefore, for purposes of our review, we consider both the ALJ's opinion and the


                                                 -2-
                                     2015 Ark. App. 380




       In reviewing decisions from the Commission, we view the evidence and all reasonable

inGrences deducible therefrom in the light most favorable to the Commission's findings, and

we affirm if the decision is supported by substantial evidence. Hill u. LDA ltasing, lnc.,2010

Ark. App. 271, 374 S.'W.3d 268. Substantial evidence is that relevant evidence that             a


reasonable mind might accept as adequate to support a conclusion. Su.,. Ark. Deu. Council,

Inc. u. Tidutell,95   Ark. App.27,233 S.W.3d 190 (2006). The    issue is not   whether we might

have reached a different decision or whether the evidence would have supported a contrary

6nding; instead, we affirm if reasonable minds could have reached the conclusion rendered

by the Commission. Id.

                                    III.   Argument on Appeal

       CFYF argues that'Wood was responsible for answering the telephone and greeting

and signing   in guests   and that, because she had left her workstation at the time she was

injured, she could not have been performing employment services. CFYF maintains that
'Wood's
          reason for walking to the vending machine was to get something to eat, which was

entirely personal in nature and unrelated to her work.

                                           ry.   Discussion

       In order for an accidental injury to be compensable, it must     arise out of and   in the

course of employment. Ark. Code Ann. $ 11-9-102(4XAXi) (Repl. 2012). A compensable

injury does not include an injury that was inflicted upon the employee at a time when

employment services were not being performed. Ark. Code Ann. $ 11-9-102(a)(B)(iii). An


                                                 -3-
                                       2015 Ark. App. 380


employee is performing employment services when she is doing something that is generally

required by her employer. Cont'l Constr. Co. u. Nabors,2015 Ark. App. 60, 454 S.'W.3d762.

'We
      use the same test to determine   whether an employee      is   performing employment services

as   we do when determining whether an employee is acting within the course and scope of

employment. Id. The test is whether the injury occurred within the time and                   space

boundaries of the employment,2 when the employee was carrying out the employer's

purpose or advancing the employer's interest, directly or indirecdy. Id. Moreover, the issue

whether an employee was performing employment services within the course ofemployment

depends on the particular facts and circumstances of each case. Hudak-Lee u. Baxter Cnty.

Reg'l Hosp.,2077    Ark. 31, 378 S.W.3d77.

         CFYF contends that this   case is   "clearly analogous" to Hill, supru, in which this court

afErmed a denial of benefits because the claimant's shoulder injury did not arise out of or in

the course of his employment as a truck driver for LDA Leasing. Although Hill                     was

responsible for his truck and its contents at all times, he left his truck at the loading dock to

use the restroom. Upon exiting the restroom,            Hill went into a break room to get a snack

from the vending machine. While operating the machine, Hill was injured when his feet

slipped out from under him. This court reasoned that, at the time he was injured,          Hill   was

doing the exact opposite of what was required of him by failing to stay with his truck and

that he was not in a position to perforrn any of his job duties.




        'Itis undisputed that'Wood was "on the clock" and on the employer's premises at
the time that she was injured.

                                                  -4-
                                     2015 Ark. App. 380


        Hill k distinguishable.'W'ood was permitted to leave her workstation for various

reasons, including getting a snack from the vending machine, as long as the telephone was

not ringing and guests were not needing assistance. It was not uncommon for the employees

to get snacks from the vending machine supplied by the employer. After retrieving a snack,
'Wood could immediately resume herjob duties because she
                                                         could eat her snack at the front

desk, yet still answer the telephone and greet members as they arrived. The Commission

could reasonably conclude that'Wood's briefly leaving her workstation to get a snack did not

detract from her job duties, which benefited her employer, directly or indirectly. There is

nothing in the record to suggest that'Wood's actions were inconsistent with her employer's

interest in advancing the work. Viewing the evidence in the light most favorable to the

Commission's decision, we hold that there was substantial evidence to support   a   finding that
'Wood
        was performing employment services when she was injured; therefore, we affirm the

award of benefits.

        Affirmed.

        GraowtN, CJ., and HIxsoN, J.,       agree.

        Gil Ragon Owen, P.A., by: Jason A. Lee, for appellants.

        Gary Davis, for appellee.




                                               -5-